Citation Nr: 0030050	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  96-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently rated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a decision dated in February 1998, the Board denied a 
rating in excess of 
40 percent for low back strain.  The veteran appealed the 
Board's February 1998 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 1999, the 
Court vacated the Board's decision as to the issue of an 
increased rating for low back strain and remanded this issue 
to the Board for further reasons and bases. 

In a decision dated in January 2000, the Board denied an 
evaluation in excess of 
40 percent for low back strain.  In an Order dated in June 
2000, the Court granted a joint motion to remand; the Board's 
January 2000 decision was vacated.  


REMAND

In a letter from the Board dated in September 2000, the 
veteran's attorney was provided a 90-day period in which to 
submit additional evidence or argument to the Board pertinent 
to the instant appeal.  In a response dated in September 
2000, the veteran's attorney stated that the veteran intended 
to submit additional evidence and argument directly to the 
RO, and a remand of the case to the RO was requested.  In 
addition, the veteran claimed that his disability had 
worsened since the last VA examination, and another 
examination was requested.  VAOPGCPREC 11-95.  

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has held that the duty to 
assist the veteran in obtaining and developing available facts 
and evidence to support the claim includes obtaining adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist 
includes an examination that adequately evaluates the 
functional impairment due to pain caused by the service-
connected back condition.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  See also 
VAOPGCPREC 36-97 (Diagnostic Code 5293, which does not 
expressly refer to limitation of motion, has been held to 
involve limitation of range of motion).  

This case is remanded to the RO for the following:

1.  The RO should afford the veteran, 
through his attorney, the opportunity to 
submit or identify any additional 
evidence pertinent to the service-
connected low back strain.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

2.  The RO should contact the veteran, 
through his attorney, and ascertain if 
the veteran has received any VA, private, 
or other medical treatment for the low 
back disorder which is not presently in 
the claims folder.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain such records 
and associate them with the claims 
folder.  The RO must ensure that all 
relevant VA medical records are obtained.  

3.  The veteran should be afforded a VA 
orthopedic examination pertinent to the 
service-connected low back strain.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner and reviewed before the 
examination.  The examiner should respond 
to the following:

a)  Record all pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive ranges of the low back in 
terms of degrees; the examiner should 
also indicate the normal reference range 
of motion for the low back.  The examiner 
should identify the presence or absence 
of persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological 
findings appropriate to the site of a 
diseased disc; the examiner should 
specify whether the veteran has relief of 
any identified symptoms and, if so, to 
what degree.

b) The examiner should also comment on 
the functional limitations, if any, 
associated with the veteran's service-
connected low back strain.  The examiner 
is requested to specifically comment on: 
i) whether pain is visibly manifested on 
movement; ii) the presence and degree of, 
or absence of, muscle atrophy 
attributable to the service-connected low 
back strain; iii) the presence or absence 
of changes in the condition of the skin 
indicative of disuse due to the service-
connected disability, or iv) the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected low back strain.  The examiner 
must specifically state whether the 
veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated back 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that such is adequate 
for appellate review.  See Stegall v. 
West, 10 Vet. App. 489 (1998).  The RO 
should then re-adjudicate the issue of an 
increased rating for low back strain, 
with consideration of DeLuca v. Brown, 8 
Vet. App. 202 (1995) and other applicable 
case law and 38 C.F.R. 
§§ 4.40, 4.45 (1999).  The RO should also 
consider the applicability of 38 C.F.R. 
§§ 3.102, 4.7.  Any other development 
deemed necessary should be completed by 
the RO.  

If the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case, containing all 
potentially applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


